Case 9:19-cv-80153-RNS Document 33 Entered on FLSD Docket 07/12/2019 Page 1 of 5



                             United States District Court
                                       for the
                             Southern District of Florida

   Francine Radtka and others,            )
   Plaintiffs,                            )
                                          )
   v.                                     ) Civil Action No. 19-80153-Civ-Scola
                                          )
   Wal-Mart Stores, Inc., Defendant.      )

        Order Granting Motion To Sever and Directing Clerk to Take Action
        This matter is before the Court on Defendant Wal-Mart Stores’ Motion to
  Sever (ECF No. 15). The Plaintiffs responded (ECF No. 24) and Wal-Mart timely
  replied (ECF No. 27). The Defendant’s motion requests that the Court sever the
  34 individual Plaintiffs and their claims into separate actions. Having considered
  the record, the applicable law, and being otherwise duly advised, the Court
  grants the Defendant’s motion. (ECF No. 15.)
  I.      Legal Standard
         Rule 21 provides that “the court may at any time, on just terms, add or
  drop a party,” and “[t]he court may also sever any claim against a party.” Fed. R.
  Civ. P. 21. Although severance is generally “related to the misjoinder of parties,
  it is not so limited.” Essex Ins. Co. v. Kart Const. Inc., 14-cv-356-T-23TGW, 2015
  WL 628782, at *5 (M.D. Fla. Feb. 12, 2015). “A district court has broad discretion
  when deciding whether to sever claims under Rule 21 and may consider factors
  such as judicial economy, case management, prejudice to parties, and
  fundamental fairness.” Id. District courts consider several factors including,
  whether the claims arise out of the same transaction or occurrence, whether the
  claims present different issues of fact or law, whether the settlement of claims or
  judicial economy would be facilitated, whether prejudice would be avoided if
  severance were granted, and whether different witnesses and documentary proof
  would be required. Id.
  II.     Analysis
         In the instant case, which is not a putative class action, 34 Plaintiffs, who
  each worked at various Wal-Mart stores, during different time periods, under
  different policies and supervisors, have filed a complaint against Wal-Mart for
Case 9:19-cv-80153-RNS Document 33 Entered on FLSD Docket 07/12/2019 Page 2 of 5



  gender-based discriminatory employment practices.1 (ECF No. 1.) Notably, none
  of the counts in the complaint are tailored to individual Plaintiffs or sub-sets of
  Plaintiffs. Instead, Plaintiffs each identify themselves by listing which years they
  worked for Wal-Mart and at which store they worked. (See id. at ¶¶ 18-52.) The
  Plaintiffs later provide a brief summary of the alleged discriminatory practices
  that they claim affected them, usually, but not always, concluding with
  something along the lines of: “Upon information and belief, [the Plaintiff] believes
  she was paid less than other similarly situated men during her employment
  within Region [X].” (E.g., id. at ¶¶ 139, 143, 149, 155, etc.) Some Plaintiffs include
  as few as three brief sentences of allegations, while others provide a full page of
  details. (Id. at ¶¶ 132-322.) The allegations include hourly pay discrimination,
  promotion discrimination, management pay discrimination, discriminatory
  stereotypes, and Wal-Mart’s ineffective anti-discrimination efforts. Some of the
  policies that created these conditions existed before 2004 and others were
  implemented afterwards. The Plaintiffs each worked at different stores, in
  different positions, during different time periods, under different policies, and
  under different supervisors.
         The Defendant moves for severance arguing that the Plaintiffs’ claims are
  “so individualized that they necessarily implicate different witnesses whose
  testimony relates only to their unique claims.” (ECF No. 15 at 5.) The Plaintiffs
  worked in “56 different stores in 6 states” throughout the country. (Id.)
  Proceeding with this case in its current form would be burdensome for the Court
  and the Defendant. In response, the Plaintiffs argue that joinder is appropriate
  because the Plaintiffs’ claims arise out of common transactions or occurrences
  and share common questions of law or fact. (ECF No. 24 at 6–8.) The Court
  disagrees with the Plaintiffs.
         “None of these claims arise out of the same transaction or occurrence.
  Each Plaintiff alleges a [slightly] different form of discrimination resulting from
  different actions by different actors over different time periods.” Edwards-Bennet
  v. H. Lee Moffitt Cancer and Research Institute, Inc., No. 13-cv-00853-T-27TGW,
  2013 WL 3197041, at *1 (M.D. Fla. June 21, 2013) (granting motion to sever).
  The Plaintiffs point out that their discrimination is a result of Wal-Mart’s
  company wide policies, not individual decision-making. However, the Plaintiffs
  concede that the “managers throughout the regions were permitted to arbitrarily
  set workers’ compensation.” (ECF No. 24 at 6.) For a group of claims to arise out
  of the same transaction or occurrence, the claims must “share operative facts.”


  1 Another group of 45 Plaintiffs filed a similar lawsuit on the same day styled Price et al.
  v. Wal-Mart Stores, Inc., Case No. 19-cv-80152-RNS. Contemporaneously with this
  Order, the Court is also granting Wal-Mart’s motion to sever in the Price case.
Case 9:19-cv-80153-RNS Document 33 Entered on FLSD Docket 07/12/2019 Page 3 of 5



  Rhodes v. Target Corp., 313 F.R.D. 656, 659 (M.D. Fla. 2016). Here, there is no
  common policy, practice, or set of facts that applied to every Plaintiff. While it is
  true that all Plaintiffs share the same cause of action, gender discrimination in
  violation of Title VII, “similar issues of liability alone are not sufficient to warrant
  joinder.” Id.
         In Bozek v. Wal-Mart Stores, Inc., an Illinois district court severed a similar
  lawsuit filed by three plaintiffs against Wal-Mart. No. 15-cv-10, 2015 WL
  3818984, at *3 (N.D. Ill. June 17, 2015). As is the case here, the Bozek plaintiffs’
  allegations “d[id] not establish a company-wide policy of discrimination or that
  their accused supervisors acted in concert with each other. Rather . . . they have
  alleged different time periods, different supervisors, and different adverse
  actions.” Id. Accordingly, the Court finds that severance is warranted.
  III.   Conclusion
        The Court grants Wal-Mart’s motion to sever. (ECF No. 15.) Each Plaintiff
  is hereby severed from this action without prejudice to the Plaintiffs’ rights to
  pursue their claims on an individual basis. All pending motions are denied as
  moot.
        Without charging a filing fee, the Clerk is directed to open and assign to
  the Undersigned thirty-four new civil cases bearing the style of [INDIVIDUAL
  PLAINTIFF’S NAME] vs. Wal-Mart Stores, Inc. The individual Plaintiffs in each
  action shall be as follows:

         1. Gretchen Adams
         2. Valerie Blackshear
         3. Yolanda Borras
         4. Catherine Busalacchi
         5. Teresa Evans Cluff
         6. Tonya Colson
         7. Jamie Estevez
         8. Maggie Gibbs
         9. Kathleen Gravedoni
         10. Jane Hatten
         11. Catherine Hern
         12. Jenny Hicks
         13. Sherry Hue
         14. Catherine Jacobson
         15. Diane Johnson
         16. Melissa Koferl
         17. Anne Mantello
Case 9:19-cv-80153-RNS Document 33 Entered on FLSD Docket 07/12/2019 Page 4 of 5



        18.   Vanessa McKever
        19.   Linda Medlin
        20.   Korby Miller
        21.   Betty Moore
        22.   Ann Mowrey
        23.   Laura Parsons
        24.   Tina Powell
        25.   Francine Radtka
        26.   Teresa Rainey
        27.   Kimberly P. Roberts
        28.   Lisa Rohdy
        29.   Cynthia Simmons
        30.   Kimberly Sparks
        31.   Rhonda Waters
        32.   Pamela Williams
        33.   Tanisha Williams
        34.   Lisa Youman

         The Clerk is further directed to file the Plaintiffs’ Complaint (ECF No. 1)
  as the first docket entry in each new civil case.
         The Plaintiffs who would like to pursue their claims on an individual basis
  shall follow the below schedule when filing their respective Amended Complaints.
        a. Those Plaintiffs whose surnames begin with the letters A, B, and C
           shall have until and including July 31, 2019 to file an Amended
           Complaint in each of their individual actions.
        b. Those Plaintiffs whose surnames begin with letters D, E, F, G, and H
           shall have until and including August 14, 2019 to file an Amended
           Complaint in each of their individual actions.
        c. Those Plaintiffs whose surnames begin with letters I, J, K, L, M, and
           N shall have until and including August 28, 2019 to file an Amended
           Complaint in each of their individual actions.
        d. Those Plaintiffs whose surnames begin with letters O, P, Q, R, and S
           shall have until and including September 11, 2019 to file an Amended
           Complaint in each of their individual actions.
        e. Those Plaintiffs whose surnames begin with letters T, U, V, W, X, Y,
           and Z shall have until and including September 25, 2019 to file an
           Amended Complaint in each of their individual actions.
  Failure to timely file the individual amended complaints in accordance with this
  Order will result in the dismissal of the respective individual actions. Wal-Mart
Case 9:19-cv-80153-RNS Document 33 Entered on FLSD Docket 07/12/2019 Page 5 of 5



  is deemed to have been validly served with respect to all of the Plaintiffs listed
  above.
        The Clerk is directed to close this case.
        Done and ordered at Miami, Florida, on July 12, 2019.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
